Citation Nr: 1039060	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from May 1953 to May 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
that denied service connection for PTSD.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

Upon preliminary review of the record, the Board finds that 
further development is necessary before a decision on the merits 
may be made on the claim for service connection for PTSD.  The 
Veteran is currently diagnosed with PTSD.  The RO has determined 
that the claimed stressors were too broad in time and description 
to attempt verification.  

The Board notes however that the Veteran specifically stated that 
his underwater demolition team was involved in a salvage 
operation at Camp McGill, Japan, in January of 1955 at which time 
the Veteran witnessed a wire snap and cut off the legs of a 
marine helping with the salvage operation.  The Veteran reported 
feelings of shock and helplessness trying to save the marine's 
life.  The Veteran's personnel records show that he was stationed 
with the U.S.S. Jason and the U.S.S. Hector during January 1955.  
As such a severe injury should have been documented in unit 
records, or ship logs, or a JAGMAN investigation report.  For 
these reasons, the Board finds that a further attempt at 
verification of the Veteran's stressor is warranted.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should review the claims file 
and prepare a complete summary of the claimed 
stressors based upon review of all pertinent 
documents and the Veteran's statements.  The 
RO/AMC should then attempt to obtain and 
associate with the file any of the unit 
records or ship records (logs) for January 
1955 to include the U.S.S. Jason and the 
U.S.S. Hector.  If the unit or ship records 
are not obtained by the RO on their own 
efforts, then the RO should make an 
appropriate request to the U.S. Army and 
Joint Services Records Research Center for 
such records.  All attempts at verification 
should be documented in the claims file.

2.  The RO/AMC should then review the 
expanded record and determine if service 
connection may be granted for PTSD.  Unless 
all benefits sought are granted, the Veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case, and should be afforded an opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



